Name: Council Regulation (EEC) No 275/84 of 31 January 1984 amending Regulations (EEC) No 1313/80 and (EEC) No 1402/81 on the supply of milk fats to certain developing countries and specialized bodies under food-aid programmes
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy
 Date Published: nan

 No L 32/4 Official Journal of the European Communities 3 . 2 . 84 COUNCIL REGULATION (EEC) No 275/84 of 31 January 1984 amending Regulations (EEC) No 1313/80 and (EEC) No 1402/81 on the supply of milk fats to certain developing countries and specialized bodies under food-aid programmes THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1312/80 of 28 May 1980 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme ('), and in particular Articles 3 and 8 thereof, Having regard to Council Regulation (EEC) No 1401 / 81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme (2), and in particular Articles 3 and 8 thereof, Having regard to the proposal from the Commission , Whereas under Regulation (EEC) No 1313/80 ('), as amended by Regulation (EEC) No 1652/81 (4), 100 tonnes of milk fats are allocated to Equatorial Guinea and 150 tonnes to Togo ; whereas under Regulation (EEC) No 1402/81 ( 5) 100 tonnes of milk fats are allo ­ cated to Togo ; whereas , since it has proved impossible to deliver some or all of the above allocations, they should be returned to the reserves of the appropriate programmes ; Whereas Ghana has applied for food aid in the form of butteroil ; whereas that country's needs warrant an increase in food aid from the Community in the form of 250 tonnes of butteroil , to be taken from the reserves of the abovementioned programmes ; Whereas the Annexes to Regulations (EEC) No 1313/80 and (EEC) No 1402/81 should be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulations (EEC) No 1313/80 and (EEC) No 1402/81 are hereby amended as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1984 . For the Council The President G. LENGAGNE (') OJ No L 134 , 31 . 5 . 1980 , p. 14 . ( 2 ) OJ No L 141 , 27 . 5 . 1981 , p. 5 . ( 3) OJ No L 134 31 . 5 . 1980 , p . 16 . O OJ No L 165 , 23 . 6 . 1981 , p . 1 . (') OJ No L 141 , 27 . 5 . 1981 , p . 7. 3 . 2 . 84 Official Journal of the European Communities No L 32/5 ANNEX Butteroil Annex to :  Regulation (EEC) No 1313/80 :  delete : Equatorial Guinea  amend : Togo Ghana  Regulation (EEC) No 1402/81 :  delete : Togo  amend : Ghana 100 tonnes 100 tonnes instead of 150 tonnes 350 tonnes instead of 200 tonnes 100 tonnes 300 tonnes instead of 200 tonnes